Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Xu et al. (US 2019/0187565 A1) teaches an EUV lithographic structure and methods according to embodiments of the invention includes an EUV photosensitive resist layer disposed directly on an oxide hardmask layer, wherein the oxide hardmask layer is doped with dopant ions to form a doped oxide hardmask layer so as to improve adhesion between the EUV lithographic structure and the oxide hardmask. The EUV lithographic structure is free of a separate adhesion layer. (Abstract) Xu et al. teaches dopants of carbon, silicon, antimony, boron, and phosphorous, but not nitrogen ([0033]).
	LaVoie et al. (US 2012/0009802 A1) teaches methods of depositing a film on a substrate surface include surface mediated reactions in which a film is grown over one or more cycles of reactant adsorption and reaction. In one aspect, the method is characterized by intermittent delivery of dopant species to the film between the cycles of adsorption and reaction. (Abstract) LaVoie et al. does teach that the film may include silicon oxide or silicon nitride and the dopant species may be carbon and or nitrogen (claim 1), and further teaches that “Many useful doped dielectric layer compositions may be provided by carefully tuning the amount and timing of carbonaceous or nitrogenous dopant delivered” ([0169]). However, LaVoie et al. does not teach or suggest rational or evidence which would motivate the doping of Silicon Oxide layer with carbon and nitrogen in the application of a hard mask. Furthermore, among the doped compositions described by LaVoie et al., one containing all of oxygen, carbon, and nitrogen is not disclosed.
	Andideh et al. (US 2003/0082924 A1) teaches a method of converting a hydrophobic surface of a dielectric layer to a hydrophilic surface is described. That method comprises forming a dielectric layer on a substrate, then operating a PECVD reactor to generate a plasma that converts the surface of that layer from a hydrophobic surface to a hydrophilic surface. Also described is a method for making a semiconductor device that employs this technique. (Abstract) Andideh et al. further teaches that “this method may be used when making a semiconductor device that includes a carbon doped oxide containing dielectric layer, e.g., being applied to convert a hydrophobic surface of such a dielectric layer into a hydrophilic surface—which can better adhere to materials that are coated onto it and which can be more easily cleaned.” ([0013]) However, Andideh et al. does not teach the use of nitrogen as a dopant.
	Fukui et al. (JP 2017194588 A) teaches a surface treatment method for suppressing collapse of a resist pattern (peeling of a pattern) on a silicon-containing thin film, a method for manufacturing a mask blank, and a method for manufacturing a transfer mask. (Abstract) Fukui et al. further teaches that a large water contact angle means high hydrophobicity and suppresses resist pattern collapse (resist pattern peeling) (Page 9, Para. 5).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
In a method comprising: depositing a planarization layer onto a semiconductor fabrication stack; depositing a metal oxide hardmask onto the planarization layer; and doping the metal oxide hardmask, the prior art does not teach nor suggest the use of both carbon and nitrogen as dopants. It is known to used treatment methods, such as doping with carbon and/or other elements, to improve the adhesive properties of a hard mask layer, but not such a method which involves nitrogen. Furthermore, while it is known to dope a silicon oxide dielectric layer with carbon and nitrogen, such teachings do not motivate the application of this process to a silicon oxide layer in the capacity of a hard mask. For this reason, the independent claims 1 and 20, and thereby dependent claims 2-19, are found to be both novel and nonobvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/Examiner, Art Unit 1737 				/DUANE SMITH/                                                                 Supervisory Patent Examiner, Art Unit 1737